                                                                             CLERK'
                                                                                  S OFFICE U.S.DIST.COURT
                                                                                  . AT DANM LLE,VA
                      IN THE UNITED STATES DISTRICT CO URT                               R LED
                     FOR THE W ESTERN DISTRICT OF VIRGINIA
                               R O A N O K E D IV ISIO N                              MAF 1i 2218
                                                                                 Jul.l
                                                                                     A c.UUDLEX cv
                                                  .
                                                                                sy:                  '
 SH ER R AL M .CR AW LE Y ,                      CivilAction No.7:19-cv-00013 DEPUW CLERK
       Plaintiff,
                                                 M EM OR ANDUM OPINION

                                                 By: Jackson L.K iser
 FLUVANNA CORRECTIONAL CTR.                      SeniorUnited StatesDistrictJudge
 AD M IN ISTM T IO N ,
        Defendantts),

       Plaintiff,proceedingproK ,filedacivilrightscomplaint,pursuantto42U.S.C.j1983.
By Orderentered January 9,2019,the coul'tdirectedplaintiffto subm itwithin 20daysfrom the

dateofthe Orderarlinm ate accountform,and acertified copy ofplaintiff'strustfund account

statem entforthe six-m onth period im mediatelypreceding the filing ofthe complaint,obtained

from theappropriateprison ofticialofeach prison atwhich plaintiffisorwasconfined during

thatsix-m onth period.On February 6,2019 plaintiffretum ed prisonertrustaccountreportsigned

by thetrustofficerandstatem entforthem onth ofDecember2018.Thecourtreceived a

correspondence on February 6,2019 from the plaintiffstating thatthey contacted anotherfacility

w here they had been previously incarcerated to obtain the otherrequired m onthly statem ents and

signedtrustaccountform .Thecourtgavetheplaintiffan extension of30 additionaldaysforthe

financialinformation to be obtained and rettmled tothecourtbytheplaintiff.Plaintiffwas

advisedthatafailuretocomplywouldresultindismissalofthisactionwithoutprejudice.
       M ore than 20 days have elapsed,and plaintiffhasfailed to com ply w ith the described

conditions.Accordingly,thecourtdismissestheactionwithoutprejudiceandstrikesthecase
from theactive docketofthecourt.Plaintiffm ay retiletheclaim sin a separate action once

plaintiffis prepared to comply w ith the noted conditions.
      TheClerk isdirected to send acopy ofthisM em orandum Opinion and accom panying

Ordertoplaintiff.

      ENTER:This lLl* dayofMarch,2019.
                                                                     k
                                               '              (!'
                                              SeniorUnited StatesDistrictJudge
